United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-488
Issued: October 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 16, 2010 appellant filed a timely appeal from a June 21, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained neck, low back, bilateral
lower extremity and bilateral arm conditions in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. On May 30, 2008 appellant, a retired
54-year-old letter carrier, filed a claim for benefits, alleging that he developed neck, low back,
bilateral lower extremity and bilateral arm conditions causally related to employment factors. By
decision dated September 15, 2008, OWCP denied the claim finding that appellant failed to
1

5 U.S.C. § 8101 et seq.

submit medical evidence sufficient to establish that he sustained the claimed conditions in the
performance of duty. By letter dated September 25, 2008, appellant’s attorney requested an oral
hearing, which was held on January 13, 2009.
In an April 24, 2008 report, Dr. Steven A. Norris, a specialist in internal medicine, noted
that appellant had initially sustained a work-related injury in 1984. He advised that appellant had
been experiencing increased neck pain and bilateral leg pain with pain down the legs and right
hip pain, with possible bursitis. Dr. Norris stated that he had been treating appellant for cervical
radiculopathy, occipital neuralgia, enthesopathy, thoracic pain, sciatica, sacroiliitis, lumbar
radiculopathy, restless legs syndrome, ulnar neuropathy elbow, bilateral carpal tunnel syndrome,
and neck pain. He stated that appellant had responded to injections for the neck and back and
might also have bursitis as well. Dr. Norris noted that appellant chose to continue with
conservative care; he recommended that he be referred to an orthopedist for his right hip pain, in
addition to acupuncture and orthotics for his back.
In a report dated August 26, 2008, Dr. Norris advised that appellant was experiencing a
worsening of occipital neuralgia, sciatica and sacroilitis. He stated that appellant had responded
to injections, but opined that the numbness in the legs may not improve. Dr. Norris also noted
severe worsening of his neck and low back pain in addition to bilateral arm pain.
By decision dated April 7, 2009, an OWCP hearing representative affirmed the
September 15, 2008 decision.
In a May 21, 2010 decision,2 the Board set aside OWCP’s April 7, 2009 decision, finding
that the hearing representative erred by failing to consider the medical reports from Dr. Norris.
The Board remanded to OWCP for consideration of Dr. Norris’ reports and a redetermination of
whether appellant’s claimed neck, low back, bilateral lower extremity and bilateral arm conditions
were sustained in the performance of duty. The complete facts of this case are set forth in the
Board’s May 21, 2010 decision and are herein incorporated by reference.
By decision dated June 21, 2010, an Office hearing representative denied the claim. She
found that appellant failed to submit medical evidence sufficient to establish that his claimed
neck, low back, bilateral lower extremity and bilateral arm conditions were sustained in the
performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are

2

Docket No. 09-2177 (issued May 21, 2010).

3

5 U.S.C. §§ 8101-8193.

2

causally related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his claimed neck, low back, bilateral lower
extremity and bilateral arm conditions and his federal employment. This burden includes
providing medical evidence from a physician who concludes that the disabling condition is
causally related to employment factors and supports that conclusion with sound medical
reasoning.7
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that his claimed sustained neck, low back, bilateral lower extremity and bilateral arm conditions
were related to factors of his employment. For this reason, he has not discharged his burden of
proof.
In support of his claimed conditions appellant submitted reports from Dr. Norris, who
stated in his April 24, 2008 report that he had initially sustained a work-related injury in 1984.
He advised that he had been treating appellant for cervical radiculopathy, occipital neuralgia,
enthesopathy, thoracic pain, sciatica, sacroiliitis, lumbar radiculopathy, restless legs syndrome,
ulnar neuropathy elbow, bilateral carpal tunnel syndrome, and neck pain. Dr. Norris opined that
4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

appellant had been experiencing increased neck pain and bilateral leg pain with pain down the
legs and right hip pain, with possible bursitis.
Appellant’s conditions were treated
conservatively. In his August 26, 2008 report Dr. Norris asserted that he had experienced a
worsening of his neck and low back pain in addition to bilateral arm pain occipital neuralgia,
sciatica and sacroiliitis conditions. While appellant’s back condition was ameliorated by
injections, he asserted that the numbness in his legs might not improve.
None of the reports submitted by Dr. Norris provided rationalized medical opinion
addressing how the claimed conditions or disability was causally related to his employment
duties. The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.8 Dr. Norris did not sufficiently describe appellant’s job duties
or explain the medical process through which such duties would have been competent to cause
the claimed conditions. Accordingly, his reports did not sufficiently explain how appellant’s
diagnosed conditions resulted from factors of his employment. Dr. Norris did not address
appellant’s preexisting conditions in any detail or how appellant’s work duties were competent to
cause these conditions.9
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that his conditions were caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.10 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Consequently, appellant has not met his burden of proof in
establishing that his claimed neck, low back, bilateral lower extremity and bilateral arm conditions
were causally related to his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof in establish that his
claimed neck, low back, bilateral lower extremity and bilateral arm conditions were sustained in
the performance of duty.

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

William C. Thomas, 45 ECAB 591 (1994).

10

See Anna C. Leanza, supra note 8.

4

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: October 27, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

